Detailed Office Action

1.	This communication is being filed in response to the submission having a mailing date of (05/19/2022) in which a (3) month Shortened Statutory Period for Response has been set.  

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

               Acknowledgements

3.	The Examiner would like to thank Atty. Y. Choi (Reg. No. 43,324) for the new list of amendments provided, clearly stated remarks and observations, and for the cooperation expediting the case.

3.1.	Upon new entry, claims (1 -6, 9 -10, 14, and 16 -23) remain pending in the application, of which the three (3) parallel running independent claims on record (1, 14 and 19) have been amended. Claims (20-23) were newly added and claims (7-8, 11-13, and 15) cancelled.

3.2.	The previously presented rejections under the 35 USC 112 is withdrawn, in view of the new amendments provided.

3.3.	The previously presented 35 USC 103 rejection on record is withdrawn in view of the new amendments provided, and persuasive arguments presented, overcoming the latest rejection on file.

      Notice of allowance

4.	The newly filed list of amendments has been carefully reviewed, being persuasive, placing the instant application in conditions for allowance, and therefore a Notice of allowance (NOA) appears on claims (1 -6, 9 -10, 14, and 16 -23) as following:

    Reasons for allowance

5.	The three (3) parallel running Independent claims (1, 14 and 19) and the associated dependencies are drawn to (e.g. a codec ecosystem of Fig. 1, that employs a particular inter prediction technique, able to improve coding efficiency, by deriving weight index information for by-prediction using average values of the L0 and L1 prediction samples; [claims; specs]. 

5.1.    The above set of features, combined with the rest of the disclosed process/steps have no analogous in the art, at the time the invention was made/filed, and is/are therefore to be considered a novelty.

5.2.	The below group of Prior art (PA) presented on record (see Section 6), fails to fairly disclose and/or suggest the particularities of the new amended inter-prediction technique.  

5.3.       For at least above arguments, Examiner is believed that present claims to limitations, has/have been constructed in such manner that placed in condition for allowance. 

5.4.	The listed associated dependent claims on record, further limit the three listed independent claims, and they are also allowed.

      Prior Art Citations

6.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

6.1. Patent documentation

US 11,252,415 B2		Park; et al.		H04N19/105; H04N19/157; H04N19/132; 
US 20190230350 A1	Chen; et al.		H04N19/573; H04N19/105; H04N19/139; 
US 20220014735 A1	Chen; et al.		H04N19/159; H04N19/577; H04N19/176; 
US 20220046271 A1	Chen; et al.		H04N19/577; H04N19/52; H04N19/159; 
US 20210368198 A1	ZHANG; et al.	H04N19/132; H04N19/176; H04N19/137; 
US 20210368180 A1	PARK; et al.		H04N19/132; H04N19/109; H04N19/105; 
US 20220007008 A1	PARK; et al.		H04N19/577; H04N19/132; H04N19/159;
US 20220070466 A1	PARK; et al.		H04N19/577; H04N19/52; H04N19/176; 
US 20200413071 A1	HUANG; et al.	H04N19/176; H04N19/159; H04N19/103;  
US 20220014730 A1	JEONG; et al.	H04N19/91; H04N19/463; H04N19/176; 

6.2. Non-Patent documentation:

_ Library USPTO query; 2022. 
_ NPL Google Search query; 2022.
_ Algorithm description for Versatile Video Coding and Test model Oct-2018.
_ Algorithm description for Versatile Video Coding and Test model Jan-2019. 

         CONCLUSIONS

7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated system, please call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.